1. THE GOVERNMENT OF THE DEMOCRATIC
REPUBLIC OF SÃO TOMÉ & PRÍNCIPE

2. AQUA EXPLORATION LIMITED

3. PGS EXPLORATION (UK) LIMITED

CONTRACT AMENDMENT
No.: E-AF-RS0101-E&P-A1

To

EXPLORATION AND PRODUCTION OPTION
AGREEMENT
No.: E-AF-RS0101-E&P

May 2003
This Contract Amendment E-AF-RS0101-E&P-A1 (the “Amendment”) is made this
Tth day of May 2003 (the “Effective Date of this Amendment”), between:

1. THE GOVERNMENT OF THE DEMOCRATIC REPUBLIC OF SÃO
TOMÉ & PRÍNCIPE, represented by the Ministro das Obras Publicas,
Infrastuturas, Recursos Naturais e Ambiente, H. E. Joaquim Rafel Branco (the
“Government”); and

2. AQUA EXPLORATION LIMITED (previously named Marlin Exploration
Limited) a company incorporated in the Bahamas (Reg. No. 121500B) whose
registered office address is at Lyford Manor, Lyford Cay, Nassau, Bahamas
(“AQUA” which expression shall include its successors and permitted
assigns); and

3. PGS EXPLORATION(UK) LIMITED a company incorporated in England
(Reg No 2904391) whose registered office is at PGS Court, Halfway Green,
Walton-on-Thames, Surrey KT12 IRS, England ("PGS" which expression
shall include its successors and permitted assigns).

RECITALS:

WHEREAS, the Government and PGS entered into an Exploration and Production
Option Agreement No. E-AF-RS0101-E&P dated 12º day of February 2001 (the
“Agreement”; and

WHEREAS, the Government acknowledges that the rights and obligations under the
Agreement were assigned by PGS to Sea Lion Exploration Limited (“Sea Lion”) on 1
June 2001 and by Sea Lion to AQUA on the same date and that the appropriate
notices of assignment have been submitted to and received by the Government in
accordance with the relevant provisions of the Agreement; and

WHEREAS, the Government and AQUA have agreed to amend certain provisions of
the Agreement as set forth below; and

WHEREAS, AQUA is an Affiliate (as defined in the Agreement) of Sea Lion and
Sea Lion is an Affiliate (as defined in the Agreement) of PGS.

WHEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the Parties agree as follows:

1. The Government, AQUA and PGS may be referred to herein individually as a

“Party” and collectively as the “Parties”.

2. Words and expressions used in the Agreement shall, unless specified
otherwise, have the same meaning when used in this Amendment.
3. With effect from the Effective Date of this Amendment Clause 3 of the
Agreement shall be replaced with the following:

“3, — Grant of Option:

The

Government hereby grants to AQUA two (2) options

(“Option(s)”) to enter into a PSC (or a number of PSC(s)) with the
Government in respect of up to one (1) block per Option in the Option
Territory for a total of two (2) Blocks, such Blocks to be nominated by
AQUA in accordance with this Agreement.”

4. With effect from the Effective Date of this Amendment Sub-Clause 5.5 of the
Agreement shall be replaced with the following:

“5.5 The Signature Bonus per each Option Block shall be established as

follows:

(a)

(b)

(c)

(d)

(e)

on the Effective Date of the PSC in respect of the first Option
Block AQUA shall pay to the Government US$2,000,000 (two
million US dollars); and

upon Commercial Discovery in respect of the first Option
Block AQUA shall pay to the Government US$6,000,000 (six
Million US dollars); and -

on the Effective Date of the PSC in respect of the second
Option Block AQUA shall pay to the Government
US$2,500,000 (two million and five hundred thousand US
dollars); and

upon Commercial Discovery in respect of the second Option
Block AQUA shall pay to the Government US$5,500,000 (five
million and five hundred thousand US dollars); and

an additional Signature Bonus based on cumulative Production
obtained in each Option Block shall be payable to the
Government under each Option Block as follows:

Cumulative production | Additional Signature
(in MBO) Bonus (in US dollars)

so 3,000,000
100 3,000,000
150 3,000,000
250 5,000,000
350 5,000,000
450 10,000,000
500 10,000,000
750 15,000,000
1000 15,000,000

For the avoidance of doubt, the following shall apply:

(f) the aggregate amount of the monies paid by AQUA to the
Government in respect of any Signature Bonus shall not exceed
US$77,000,000 (seventy seven million US dollars) per Block;
and

(g) | the Signature Bonus paid by AQUA pursuant to this Sub-
Clause 5.5 shall be additional to other sums or bonuses, if any,
that may be established by the Government pursuant to the
terms and conditions of the standard PSC utilised by it in
respect of the Option Territory.

Production shall, for the purpose of this Sub-Clause 5.5 exclude all
Hydrocarbons used in Petroleum Operations.

Any sums payable under Sub-Paragraph 5.5(e) above shall be payable within
30 (thirty) days of achieving the relevant production levels.

The Parties further acknowledge and agree that with effect from 1 June 2001
(being the date of assignment of the rights and obligations under the
Agreement to AQUA) any reference in the Agreement (other than in the
Recitals and Clause 12.1) to “PGS” shall be read and construed as a reference
to AQUA and for the purposes of Clause 23.1 any notice required or permitted
to be given under the Agreement to AQUA shall be addressed to AQUA as
follows:

Aqua Exploration Limited

C/o Lyford Corporate Services Limited
P.O. Box N-7776

Lyford Manor

Lyford Cay

Nassau

Bahamas

Att: Mrs Pamela L. Klonaris

Tel: ++ 1-242-3626872
Fax: ++ 1-242-3626873

Copy to:

Aqua Exploration Limited
C/o Suite 194

Grosvenor Gardens House
Grosvenor Gardens
London, SWIW OBS

Att: The Managing Director
Tel: ++ 44 (0)20 7834 1212
Fax: ++ 44 (0)20 7834 1919

6. This Amendment shall be governed by and construed in accordance with the
laws of England and shall come into force on the Effective Date of this
Amendment and except as amended above the Agreement shall remain in full
force and effect. The provisions of Clause 28 of the Agreement shall apply
mutatis mutandis in respect of any dispute or difference that may arise out of
or in connection with this Amendment.

7. The Parties agree to keep the terms and conditions of this Amendment strictly
confidential and not to make any public announcement relating to the same
without the prior written approval of the other (save, in the case of Aqua, as
required by law or any regulatory body to which Aqua is subject).

8. The Parties agree that PGS may disclose the terms and conditions of this
Amendment and the Agreement as required by law or any regulatory body to
which PGS is subject

IN WITNESS WHEREOF, the Parties have executed this Amendment on the day,
month and year first above written.

For and on | Aqua Exploration Limited The Government of the
behalf of: Democratic Republic of São
Tomé & Príncipe
Name: Dan Whealing H. E. Joaquim Rafael Branco
Ministro das Obras Publicas,
Title: Director Infrastuturas, Recursos Naturais e
. Ambiente .
Y DN —. -
Signature: A s ] R í dns a usa
' [ | Y
WITNESSED BY:
Name:
Signature:

mem E NFA
For and on behalf of:

PGS Exploration (UK) Limited

Name:

Dan Whealing

Title:

Vice President — Africa

Signature:

WITNESSED BY:

Name:

Signature:

WB1-71333

